Opinion,
Mr. Jhstice Sterrett :
The controlling question in this case is raised by the fourth specification of error, viz.: “ The court erred in entering judgment on the special verdict, in favor of plaintiff.” It appears that the municipal lien, on which the scire facias issued, was entered under and in, accordance with the act of May 24,1887, dividing cities of this state into seven classes, etc. The validity of the alleged lien depends solely on that act. It is not even suggested that there was or is any other warrant for the entry of the lien. In an opinion just filed in Ayars’ Appeal, No. 3 July Term 1888, [ante, 266,] we have pronounced that act unconstitutional. That being so, it follows that the lien-was unauthorized and void, and the judgment cannot be sustained.
It is unnecessary to notice the remaining specifications of error. Some of them involve questions that would be important if it were not for the fact that the lien itself was unauthorized and invalid,.
Judgment reversed.